DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 09/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10917186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney David A. Bidodeau on 09/08/2021.
The application has been amended as follows: 

1. (Currently Amended) A method for processing a broadcast service at a Primary Device (PD), the method comprising: 
performing, by a companion manager of the PD, a discovery process with a Companion Device (CD) application in a CD by receiving a discovery request from the CD and providing an endpoint for a WebSocket server of the PD; 
handling, by the WebSocket server, a connection established by 
in response to receiving a query for a current service from the CD, transmitting, by the WebSocket server, a response including information identifying the current service to the CD application based on the connection; 
receiving, by a tuner, a broadcast signal having signaling information including flag information to obtain emergency data in the broadcast signal; 
time de-interleaving, by a time de-interleaver, Forward Error Correction (FEC) blocks including the emergency data based on a Time Interleaving (TI) block, 
wherein the FEC blocks are de-interleaved based on positions for the FEC blocks and one or more virtual FEC blocks that are skipped, 
wherein the signaling information further includes information for a maximum number for the FEC blocks; and 
transmitting, by the Websocket server, a notification message including the emergency data to the CD.  

2. (Currently Amended) The method of claim 1, wherein the response 

3. (Previously Presented)The method of claim 1, further comprising: 
parsing a Service List Table (SLT) in the broadcast signal, the SLT providing information for discovering Service Layer Signaling (SLS); and 
acquiring an electronic service guide (ESG) based on the SLT via: a broadcast network through a Real Time Delivery Over Unidirectional Transport (ROUTE) session, or a broadband by requesting an ESG fragment from an ESG server, the SLT including a signaling Uniform Resource Locator (URL) for the ESG server.  

4. (Previously Presented)The method of claim 1, further comprising: 
in response to changing of the current service, transmitting a notification message for 82Attorney Docket No.: 0465-6349PUS2 the changed current service to the CD application.  

5. (Currently Amended) A device for processing a broadcast service, the device comprising: 
a Companion Device (CD) manager that:
performs a discovery process with a CD application in a CD by receiving a discovery request from the CD and providing an endpoint for a WebSocket server of the device; 
the Websocket server that handles  established by 
a tuner that receives a broadcast signal having signaling information including flag information to obtain emergency data in the broadcast signal; 
a time de-interleaver that performs time de-interleaving on Forward Error Correction (FEC) blocks including the emergency data based on a Time Interleaving (TI) block, 
wherein the FEC blocks are de-interleaved based on positions for the FEC blocks and one or more virtual FEC blocks that are skipped, 	
wherein the signaling information further includes information for a maximum number for the FEC blocks, 
wherein the Websocket server transmits a notification message including the emergency data to the CD, and
wherein the Websocket server further transmits a response including information identifying a current service to the CD application based on the connection in response to receiving a query for the current service from the CD.  

6. (Currently Amended)The device of claim 5, wherein the response 

7. (Currently Amended)The device of claim 5, 
a Service List Table parser configured to parse a Service List Table (SLT) in the broadcast signal to obtain an electronic service guide (ESG) based on the SLT via: a broadcast network through a Real Time Delivery Over Unidirectional Transport (ROUTE) session, or a broadband by requesting an ESG fragment from an ESG server, the SLT including a signaling Uniform Resource Locator (URL) for the ESG server, wherein the SLT providing information for discovering Service Layer Signaling (SLS).  

8. (Currently Amended)The device of claim 5, wherein the Websocket server 


Allowable Subject Matter

Claims 1-8 are allowed based on the reason as discussed on page 2 of the notice of allowance issued 09/23/2020 in the prior-filed application number 15/579,405. .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US 10/687,121) discloses method for primary device communicating with a companion device, and a primary device communicating with a companion device.
KO et al. (CN 103944683 A1) discloses Apparatus and method for transmitting and receiving a signal and method of transmitting and receiving signal.
Lee et al. (EP 2 461 610 A1) discloses apparatus and method of broadcasting emergency information using automatic channel switching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
September 8, 2021